Samuel A. Spiegel, J.
Motion by plaintiffs for an order directing the return of the sum deposited as security for costs is denied.
The action has been removed to the United States District Court for the Southern District of New York. A State court may not proceed further in a removed case unless it is remanded (U. S. Code, tit. 28, § 1446). Plaintiffs argue without citing authority that this court has the authority to supervise the administration of its own orders.
All bonds or security given in an action prior to removal shall remain valid and effective (U. S. Code, tit. 28, § 1450). The action continues and the security still remains as security for costs in the same action.